DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendments filed on 03/13/2020.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-7, 9, 11-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg et al. (US Pub. No. 2012/0178523 A1 hereinafter referred to as Greenberg) in view of Oe (US Pub. No. 2005/0221897 A1) and Pitman et al. (US Pub. No. 2005/0054430 A1 hereinafter referred to as Pitman).
As per claims 1 and 11, Greenberg teaches a system and method  (abstract and Fig. 1A) comprising: a plurality of gaming machines including a master gaming machine operably interconnected (Fig. 1A) with a plurality of slave gaming machines (paragraphs [0067] one of the gaming machines act as the master in the network making the rest as acting as the slave machines and therefore act in operation together), each of the plurality of gaming machines assigned a unique machine identification code from a predefined sequence of machine identification (paragraphs [0084] and [0086] unique identifier for presentation devices which include the gaming machine) and including: a stage effect controller configured to perform a predetermined stage effect (abstract, Fig. 1B and 5-6, and paragraphs [0005] and [0068]-[0083] teaches a series of effects that span across a plurality of gaming machines), a common timer (abstract, Fig. 1B and 5-6, and paragraphs [0005] and [0068]-[0083] teaches a series of effects that span across a plurality of gaming machines including a timing aspect), the common timer providing timing information related to the performance of the predetermined stage effect to each of the plurality of gaming machines (Fig. 1B and paragraphs [0050]-[0051], [0067], [0086], and [0098] includes a timing aspect for coordinating the show and for displaying the frames at a time controlled by the presentation system), and a control unit operably coupled to the stage effect controller and being configured to control the stage effect controller (Fig. 1B and paragraphs [0050]-[0051], [0067], [0086], and [0098] includes a timing aspect for coordinating the show at a set presentation device, including gaming machine, and for displaying the frames at a time controlled by the presentation system), the stage effect controller being configured to perform the predetermined stage effect based on the timing information and the machine identification code (Fig. 1B and paragraphs [0050]-[0051], [0067], [0086], and [0098] includes a timing aspect for coordinating the show at a set presentation device, including 
As per claims 2 and 12, Greenberg teaches a system and method wherein the common timer comprises a delay timer (Fig. 1B and paragraphs [0050]-[0051], [0067], [0086], and [0098] includes a timing aspect for coordinating the show which would include when to delay and the status time of when to perform aspects of the presentation.  Specifically if a presentation is set for a certain time the timing aspect would act as a delay to not start that presentation until the time is that set time.).
As per claims 3 and 13, Greenberg teaches a system and method wherein the delay timer has a predetermined delay interval greater than zero to perform sequential stage effects in the plurality of 
As per claims 4 and 14, Greenberg does not teach a system or method wherein the delay timer has a predetermined delay interval as zero to perform synchronized stage effects in the plurality of gaming machines.  However, Greenberg does teach effects which occur at relatively the same time (paragraph [0071] see color assignment in order to communicate a character choice).  Hence, it would have been obvious to one of ordinary skill in the art at the time the invention was filed that certain presentations do not require a delay before presenting a color, or image, thereby allowing the gaming machines to display their associated features immediately in order to avoid delaying a presentation which may cause a player to believe that their actions on the gaming machine were not accepted if the machine does not change color immediately after the player’s choice.
As per claims 5 and 15, Greenberg teaches a system and method wherein the common timer further comprises a status timer (Fig. 1B and paragraphs [0050]-[0051], [0067], [0086], and [0098] includes a timing aspect for coordinating the show which would include when to delay and the status time of when to perform aspects of the presentation).
As per claims 6 and 16, Greenberg does not teach a system or method wherein the status timer increments a plurality of reset signals generated by the master gaming machine for a predetermined period of time.  However, Oe teaches a master network setup wherein the master gaming device sends a reset signal in order to synchronize a common clock (paragraphs [0004]-[0006]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Greenberg in view of Oe and Pitman, since Greenberg is modifiable to include a reset message, in the number required to insure coordination, in order to insure that each gaming device is reset and synchronized to a common time thereby insuring that the timing across gaming machines is correct for a period of time such as a day when the machines may fall out of synch multiple times.

	As per claims 9 and 19, Greenberg teaches a system and method wherein the predetermined stage effect is a sound (paragraph [0084]).
Claims 8, 10, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg et al. (US Pub. No. 2012/0178523 A1 hereinafter referred to as Greenberg), Oe (US Pub. No. 2005/0221897 A1), and Pitman et al. (US Pub. No. 2005/0054430 A1 hereinafter referred to as Pitman) in view of Schlottmann et al. (US Pub. No. 2008/0303746 A1 hereinafter referred to as Schlottmann).
	As per claims 8 and 18, Greenberg does not specifically teach a system or method wherein the predetermined stage effect is a video graphic.  However, Schlottmann teaches a gaming system (abstract) wherein a plurality of gaming machines display a video graphic across a plurality of screens including the spinning of graphical reels (paragraph [0049]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Greenberg with Oe, Siegel, and Schlottmann, since Greenberg is modifiable to include a bank effect of an expanded game, or other graphical presentation, in order to provide a community effect which further serves to attract or entertain players of the gaming machine by enlarging the presentation presented to the players.
	As per claims 10 and 20, Greenberg does not specifically teach a system or method wherein the predetermined stage effect is a mechanical reel spin.  However, Schlottmann teaches a gaming system (abstract) wherein a plurality of gaming machines display a presentation across a plurality of screens including the spinning of reels (paragraph [0049]) including wherein gaming machine use mechanical reels (paragraph [0049]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Greenberg with Oe, Siegel, and Schlottmann, since Greenberg is modifiable to include a bank effect of an expanded game in order to provide a community .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10600280. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to similar inventions with the current claims being a broader version of the parent claims.  Specifically both claims cover a bank of gaming machines in a master/servant network setup with the gaming machines having identification information indicating location and a common timer synched by the master gaming machine via a reset signal.  Additionally a presentation is presented based on the common timer and the identification.  Therefore the claims are rejected on the ground of nonstatutory double patenting.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/JUSTIN L MYHR/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        3/24/2021